     1 HUTCHISON & STEFFEN, PLLC
       Joseph R. Ganley, Esq.
     2 10080 West Alta Drive, Suite 200
       Las Vegas, Nevada 89145
     3 Telephone: (702) 385-2500
       Facsimile: (702) 385-2086
     4 jganley@hutchlegal.com
       Attorney for Defendant
     5
         THE URBAN LAW FIRM
     6   Michael A. Urban, Esq.
         Nathan R. Ring, Esq.
     7   4270 S. Decatur Blvd., Suite A-9
         Las Vegas, Nevada 89103
     8   Telephone: (702) 968-8087
         Facsimile: (702) 968-8088
     9   murban@theurbanlawfirm.com
         nring@theurbanlawfirm.com
    10   Attorneys for Plaintiffs

    11                           UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
    12                                             |
         TRUSTEES OF THE NEVADA RESORT             |
    13   ASSOCIATION – INTERNATIONAL               |
    14   ALLIANCE OF THEATRICAL STAGE              |
         EMPLOYEES AND MOVING PICTURE              |
    15   MACHINE OPERATORS OF THE UNITED           |
         STATES AND CANADA, LOCAL 720,             |
    16   PENSION TRUST; et al.,                    |
                                                   |
    17                     Plaintiffs,             |
    18                                             |  Case No. 2:19-cv-00654-KJD-NJK
                -against-                          |
    19                                             |  JOINT STIPULATION (4th Request)
         AUDIO VISUAL SERVICES GROUP, INC.         |
    20   a/k/a PSAV-AVHQ a/k/a PSAV PRESENATION |
         SERVICES,                                 |
    21                                             |
    22                     Defendant.              |
                                                   |
    23
                        JOINT STIPULATION REGARDING AUDIO VISUAL
    24            SERVICES GROUP, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT
    25
    26          IT IS HEREBY stipulated by and between Plaintiffs, TRUSTEES OF THE NEVADA

    27 RESORT ASSOCIATION – INTERNATIONAL ALLIANCE OF THEATRICAL STAGE
    28 EMPLOYEES AND MOVING PICTURE MACHINE OPERATORS OF THE UNITED STATES
P
                                                1
 1 AND CANADA, LOCAL 720, PENSION TRUST; et al. (“Plaintiffs’), and Defendant, AUDIO
 2 VISUAL SERVICES GROUP, INC. (“Defendant”), through their undersigned attorneys that to
 3 facilitate the parties’ ongoing settlement discussions, Defendant shall have until on or before April
 4
     1, 2020 to file its Answer to Plaintiffs’ Complaint in this matter.
 5
            The parties further stipulate that they remain actively working towards resolution of the
 6
     concerns at issue in the pending suit and have achieved significant progress towards resolution. The
 7
 8 parties believe they have now exchanged the final pieces of information necessary to complete the
 9 ERISA mandated audit at issue in this case. This stipulation is entered into in good faith and not for
10 the reason of delaying these proceedings.
11
12 Dated: February 14, 2020                                Respectfully Submitted,

13 HUTCHISON & STEFFEN, PLLC                               THE URBAN LAW FIRM

14 /s/ Joseph R. Ganley                                    /s/ Nathan R. Ring
     Joseph R. Ganley                                      Michael A. Urban
15   Peccole Professional Park                             Nathan R. Ring
     10080 West Alta Drive, Suite 200                      4270 S. Decatur Blvd., Suite A-9
16   Las Vegas, Nevada 89145                               Las Vegas, Nevada 89103
     Telephone:    (702) 385-2500                          Telephone:     (702) 968-8087
17   Facsimile:    (702) 385-2086                          Facsimile:     (702) 968-8088
     jganley@hutchlegal.com                                murban@theurbanlawfirm.com
18   Attorney for Defendant                                nring@theurbanlawfirm.com
                                                           Attorneys for Plaintiffs
19
20
21
                                                  ORDER
22
23
24
25
26
27
28

                                                       2
